Citation Nr: 0334110	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-04 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for perforated eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the competent evidence indicates 
that bilateral hearing loss was not incurred or aggravated 
during the veteran's military service.

2.  There is no competent evidence indicating the veteran's 
current complaints of tinnitus are possibly related to his 
military service.

3.  The veteran does not currently have a disability 
manifested by perforated eardrum. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102 3.303, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102 3.303 (2003).

3. Perforated eardrum was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the January 2002 
statement of the case (SOC) and the April 2002 supplemental 
statement of the case (SSOC), together have adequately 
informed the appellant of the types of evidence needed to 
substantiate his claims.  Furthermore, in October 2001 and 
February 2003 the RO sent letters to the appellant explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letters 
informed the appellant what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letters also 
informed him of the elements needed to substantiate these 
claims.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification provided to the 
veteran via the April 2002 SSOC was legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the SSOC did note a response within 30 days, it also 
expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
claimant was notified properly of his statutory rights.  Even 
though another VCAA notification letter was provided to the 
veteran in February 2003, the one-year statutory period runs 
from the initial notification.  

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification.  The Federal Circuit's concern 
in PVA that a claimant would be unaware of the time he had 
left to submit evidence is inapplicable in the specific 
circumstances of this case.  The January 2002 SOC and the 
April 2002 SSOC informed the appellant that he still had time 
to submit evidence.  When his case was certified to the Board 
in February 2003, he was again told that he had time to 
submit additional evidence (an additional 90 days, which has 
since passed).  Since this claimant was, as a matter of fact, 
provided at least one year to submit evidence after the 
initial VCAA notification, and it is clear from his 
statements that he has nothing further to submit, 
adjudication of the claims can proceed.

With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claims.  The RO has obtained or attempted to obtain all 
evidence identified by the appellant or identified by the 
veteran in connection with the claims.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  In an April 2003 statement, the veteran 
indicated that at some time (it was not specified when) he 
saw a Dr. McKay for treatment.  He indicated this physician 
had retired, although there "may" still be some records 
available.  However, there is no basis for speculating that 
relevant evidence exists that VA has not obtained.  The fact 
that the veteran has experienced ear-related pathology or 
sought treatment for such is not in question here.  What is 
relevant, what is "of consequence," is whether there is a 
relationship between these conditions and his military 
service.  The veteran did not state Dr. McKay ever provided 
an opinion as to the etiology of any of the ear disorders, 
and those treatment records, if available, would be no more 
than confirm that the veteran has ear problems - a fact 
already established by the evidence of record.  Therefore, 
efforts to obtain these records do not need to be made.

The Board also notes that the veteran was provided VA 
examinations, in which the examiners had the claims file for 
review and provided opinions as to the veteran's current 
disabilities and their etiology.  There is no medical 
evidence contradicting the conclusions reached during the VA 
examinations, so further examination is not necessary.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

A review of the claims file shows that the complete service 
medical records are not available despite attempts to obtain 
them by the RO. Where service medical records are missing, 
VA's duty to assist the veteran, to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule, are heightened. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

B.  Factual Background

Of record is the front side of a service discharge 
examination report dated in October 1970 in which the 
examiner noted a history of otitis media in the right ear.

VA outpatient treatment reports dated from October 1998 to 
April 2000 were received.  The veteran underwent an 
audiological evaluation in January 2000 in which he reported 
a gradual onset of hearing loss in both ears years ago and an 
onset of periodic tinnitus more than 20 years ago.  He 
complained of increased lightheadedness when rising quickly.  
He also reported a history of occupational and recreational 
noise exposure (Vietnam combat, artillery, motor pool 
mechanic, land mine explosions, B-52 strikes, civilian semi-
truck driver for 20 years, use of power tools and hunting).  
He denied a prior history of ear surgery/known ear disease, 
aural fullness, head injury, ear pain/drainage, vertigo, 
familial hearing loss, and sinus or allergy problems.  
Audiometric testing revealed pure tone thresholds at 500, 
1000, 2000, and 4000 Hertz of 30, 30, 35, and 30, 
respectively in the right ear and of 25, 25, 30, and 40, 
respectively, in the left ear.  Word discrimination was 92% 
in the right ear and 88% in the left ear.  The results showed 
a mild hearing loss across all frequencies tested.  Word 
recognition was excellent in both ears.  There were findings 
of significant negative middle ear pressure, and 
otoadmittance testing suggested possible Eustachian tube 
dysfunction in the right ear.

In September 2000, a letter was received from the veteran's 
former commanding officer.  It was stated in the letter that 
the veteran served as the company motor sergeant responsible 
for repair and maintenance of all the company's equipment 
such as bulldozers, cranes, bucket loaders, graders, 5 ton 
dumps, generators, compressors, etc.

The veteran underwent a VA audiological evaluation in 
November 2000.  He reported bilateral hearing loss due to 
continual exposure to artillery fire, exploding mines and 
shells, incoming mortars and rockets, heavy equipment, and 
demolition explosions as a motor sergeant in Vietnam.  He 
stated that while he was in basic training, he was exposed to 
noise from heavy equipment, tanks, and exploding simulators.  
Following service, he worked in auto sales and later as a 
semi truck driver for ten years.  He reported that he has 
been an avid hunter.  With regard to tinnitus, the veteran 
complained that he experiences high pitched ringing in his 
ears which occurs several days per week and can last all day.  
Periodically, his tinnitus seemed to elicit migraine 
headaches for which he takes prescription medication.    
Audiometric testing revealed pure tone thresholds at 500, 
1000, 2000, 3000 and 4000 Hertz of 40, 35, 45, 35, and 40, 
respectively in the right ear and of 35, 35, 45, 50, and 50, 
respectively, in the left ear.  Word discrimination was 74% 
in the right ear and 68% in the left ear.  Video-otoscopy 
showed intact, normal-appearing tympanic membranes in both 
ears.  Healed perforations could not be readily identified in 
both ears.  The examiner noted that the results were 
consistent and reflected organic threshold of hearing.  Pure 
tone air conduction thresholds showed a mild to moderate 
sensori-neural hearing loss from 500-4000 Hertz in both ears.  
Word recognition was mild to moderately impaired.  The 
examiner commented that the veteran's history of 
adenoidectomy and tonsillectomy at the age of five years 
suggested a likely history of childhood ear infections.  It 
was pointed out that the portion of the veteran's discharge 
examination indicated a history of otitis media in the right 
ear, but it did not indicate any residual or chronic 
disability.  It was noted that the veteran had an extensive 
history of military noise exposure and likely acoustic 
trauma, as reported by the veteran and his commanding 
officer.  However, without a complete entrance examination 
and separation examination, the etiology of the veteran's 
hearing loss, tinnitus or ear infections, could not be 
adequately determined.  


The veteran underwent a VA examination in December 2000.  The 
examiner reported that audiology records had been obtained 
and reviewed.  The veteran gave a significant childhood 
history of otitis media.  The examiner noted that there were 
no significant complications of ear disease presently noted.  
It was this examiner's opinion that the veteran had a 
relatively flat bilateral sensorineural hearing loss and that 
typically noise exposure in combat leads to a high frequency 
sensory neural loss.  The veteran had a loss in speech 
discrimination that was disproportionate to his level of 
sensory neural loss.  The examiner was uncertain as to 
whether this reflected inattention or actual organic otologic 
dysfunction.

A statement dated in July 2001 was received from the 
veteran's daughter.  She stated that when she was younger she 
would have to wake up the veteran by yelling his name and 
that the veteran would watch television at a high volume.

A February 2002 medical report received from Spectrum Health 
emergency room showed that the veteran was diagnosed with 
right-sided numbness.  There were no complaints or diagnoses 
of hearing loss, tinnitus, or of a perforated eardrum.

C.	Analysis

Service Connection - General

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Bilateral Hearing Loss

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.307 (2003).  

Hearing loss will be considered to be a "disability" when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

The competent (clinical) evidence in this case shows that the 
veteran does have a current bilateral hearing loss 
disability, however, the evidence is against the claim for 
service connection.  The November 2000 VA examiner was 
uncertain as to the origin of the veteran's hearing loss.  
The December 2000 VA examiner, however, opined that the type 
of hearing loss experienced by the veteran is not consistent 
with acoustic trauma in service.  This opinion was based on a 
review of the veteran's entire claims folder including 
audiology reports.  Although the veteran argues that his 
bilateral hearing impairment was caused or aggravated by 
military service, there is no showing that he has any medical 
training, and in repeated cases the Courts have held that 
laypersons are not qualified to render medical opinions, and 
such are entitled to no weight. Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board emphasizes that it does not doubt the veteran was 
exposed to acoustic trauma during service.  However, that, in 
and of itself, does not mean service connection is warranted 
for hearing loss that was first shown decades after his 
military service ended.  It appears that the veteran is 
alleging that he was exposed to acoustic trauma during combat 
service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  As discussed above, the Board will concede that the 
appellant was likely exposed to acoustic trauma during 
service, and this would certainly be consistent with the 
circumstances of his military duties.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed above, such 
competent medical nexus evidence is lacking.

Tinnitus and Perforated Eardrum

The veteran claims that he currently suffers from tinnitus 
and perforated eardrum; however, the requirements for 
entitlement to service connection for either disorder have 
not been met. 

First, the competent evidence of record does not demonstrate 
that the veteran has residuals of a perforated eardrum.  
There has been no diagnosis of a perforated eardrum, nor any 
opinion linking any other abnormal ear pathology to prior 
perforated eardrum.  Current VA examination revealed that the 
tympanic membranes were normal in appearance and that healed 
perforations could not be readily identified in either ear.  

Second, the veteran also complains that he suffers from 
tinnitus.  As with his current hearing loss disorder, even 
accepting that he was exposed to acoustic trauma during 
service, there must be a medical opinion linking the post-
service tinnitus (first shown decades after service) to that 
trauma.  There is none in this case.

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions. Espiritu  2 Vet. App. 492, 494-95 (1992).  
The medical evidence of record is of greater probative weight 
and these records do not show that the veteran suffers from 
tinnitus or perforated eardrum as result of his service.  

The preponderance of the evidence is against the claims.  As 
such, the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, and perforated eardrum must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for perforated eardrum is denied.




	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



